DETAILED ACTION
1.	This office action is a response to amendments submitted on 07/19/2016. 
2.	Applicant's arguments filed on 02/17/2021 with respect to claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
3. 	Claims 1-10 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 5184057 A) in view of [TSUTSUMI (JP 2009077513 A)] or as an alternative in view of ISOBE et al. (JP 2016092989 A) OR IMADA et al. (JP 2008182832 A)].
In regards to claim 1, Sakai discloses and shows a control device (Figs. 1-2 and 4-16) for an alternating-current electric motor (6) comprising: 
an inverter (6) that converts direct-current power to alternating-current power by operations of a plurality of switching elements under PWM control (from element 7/23/27), and supplies the alternating-current power to an alternating-current electric motor (see claim 2); 
a processor programmed (i.e. 9/23/27, as seen in Fig. 2) to: 
use a current value acquired from a current sensors (10) detecting a current flowing to the alternating-current electric motor (5) and a rotation angle (from speed detector 24 for detecting a rotational speed) of the alternating-current electric motor to perform a control computation in a (N/2) 
at the acquisition of the current value detected by the current sensor (i.e. 10), 
and implicitly discloses acquire an average of the current value in a carrier half cycle as a period between a peak and a valley of the carrier, or acquires a current value regarded as an average of the current value at an acquirable timing (see col. 11, ln 1-32 and claims 1-2).
and when a detection delay time is defined as a time during which a current signal flowing to the alternating-current electric motor passes through the current sensor and a reception circuit of the control device and is recognized as a value usable for the control computation, acquire the current value detected by the current sensor at a timing delayed by the detection delay time from a timing of a peak or valley of the carrier (see pars. 2, 38-41, 56, i.e. delay time Δt the timing of current detection to minimize the error between the current command value and the measured current value. , The motor torque accuracy is improved).
Moreover, in the vase it is believe that Sakai does not disclose or explicitly disclose (emphasis added) the following prior arts shows acquiring an average of the current value in a carrier half cycle as a period between a peak and a valley of the carrier, or acquires a current value regarded as an average of the current value at an acquirable timing and also discloses when a detection delay time is defined as a time during which a current signal flowing to the alternating-current electric motor passes through the current sensor and a reception circuit of the control device and is recognized as a value usable for the control computation, acquire the current value detected by the current sensor at a timing delayed by the detection delay time from a timing of a peak or valley of the carrier.

Moreover, IMADA shows (Figs 1-10) and discloses acquiring an average of the current value in a carrier half cycle as a period between a peak and a valley of the carrier, or acquires a current value regarded as an average of the current value at an acquirable timing (i.e. see abstract, pars. 5-15,  where a PWM carrier signal generator (1) for outputting the triangular PWM carrier signal; a timing generator (2) for outputting a current detection trigger signal and a current control trigger signal; a current detector (3) for detecting a motor current, and outputting a current detection value; a current controller (4) and PWM controller (5) for comparing the PWM carrier signal with the voltage instruction, and outputting a PWM signal. The timing generator (2) generates the current detecting trigger signal and the current control trigger signal at a period of a multiple of (2n+1)/2 of a PWM carrier signal period… the current control can be performed at the alternating timing of the peaks and valleys of the PWM carrier signal at intervals of one cycle or more of the PWM carrier signal). In addition, Imada discloses, in pars. 21, 35  that for example,   The current detection trigger signal and the current control trigger signal are output at intervals of 1/2 cycle of the PWM carrier signal (see FIG. 6). Further, the current control trigger signal is output from the output of the current detection trigger signal after a period required for the current detection process.  As a result, the delay time from the current detection process to the current control process can be shortened, and the responsiveness can be improved).

Thus, given the teaching of TSUTSUMI and/or ISOBE or IMADA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Sakai in order to acquiring an average of the current value in a carrier half cycle as a period between a peak and a valley of the carrier  so to improve motor torque accuracy by detecting currents at the optimal detection timing in which an error between a current command value and a current measured value is reduced and to provide a current sampling method if a half period of a PWM carrier signal is shorter than a current control period, consequently the current can be detected at an appropriate timing even when the frequency of the PWM carrier signal is increased, the influence of the current detection error can be minimized.
In regards to claim 3, IMADA further discloses wherein the processor is programmed to acquire the rotation angle of the alternating-current electric motor at a timing of a peak or valley of the carrier (pars. 8, 10-16).
processor is programmed to acquire  (i.e. 9/23/27) the current value (from 10) and the rotation angle (from 5/24) of the alternating-current electric motor corresponding to each other, the feedback control computation unit starts the control computation using the current value and the rotation angle (see boxes units 9 and 23 wherein control computation uses the current value and the rotation angle).

6.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 5184057 A) in view of [ISOBE et al. (JP 2016092989 A) OR IMADA et al. (JP 2008182832 A)] and further in view of Royak et al. (US 20100320948 A1).
In regards to claim 4, Sakai and modified by ISOBE or IMADA does not explicitly discloses wherein the processor is programmed to acquire the rotation angle of the alternating-current electric motor simultaneously with the corresponding current value at the timing delayed by the detection delay time from a timing of a peak or valley of the carrier.
However Royak disicloses wherein the average acquisition unit acquires the rotation angle of the alternating-current electric motor simultaneously with the corresponding current value at the timing delayed by the detection delay time from a timing of a peak or valley of the carrier (abstract, Figs. 2 and 4 and pars.   4-5, 7, 43).
Thus, given the teaching of Royak, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Sakai and modified by ISOBE or IMADA in order to acquiring an average of the current value in a carrier half cycle as a period between a peak and a valley of the carrier simultaneously to the position  so to the current can be detected at an appropriate timing even when the frequency of the PWM carrier signal is increased, the influence of the current detection error can be minimized.

In regards to claim 6, Sakai further discloses wherein, after the average acquisition unit (i.e. 9/23/27) acquires the current value (from 10) and the rotation angle (from 5/24) of the alternating-current electric motor corresponding to each other, the feedback control computation unit starts the control computation using the current value and the rotation angle (see boxes units 9 and 23 wherein control computation uses the current value and the rotation angle).
In regards to claim 8, ISOBE further discloses wherein the detection delay time is set for each of the plurality of current sensors (pars. 2, 28, 38-41).
In regards to claim 9, ISOBE further discloses wherein, after the average acquisition unit acquires a plurality of current values detected by all the current sensors to each of which the detection delay time is set and a corresponding rotation angle of the alternating-current electric motor, the feedback control computation unit starts a control computation using the current values and the rotation angle (pars. 2, 28, 38-43, 56, 58, 60).
In regards to claim 10, Sakai further discloses, wherein the average acquisition unit calculates an average of current values sampled plural times in a continuous acquisition period set to a length within the carrier half cycle (col. 3, ln 1-7, claims 1-4).
.
Allowable Subject Matter
7.	Applicant has amended claim 7 to now recited previous allowable subject matter of claim 7, hence claim 7 is now allowed.
8. 	The following is an examiner’s statement of reasons for allowance:
9.	Sakai et al. (US 5184057 A), TSUTSUMI (JP 2009077513 A), ISOBE et al. (JP 2016092989 A) and IMADA et al. (JP 2008182832 A) are the closest prior art disclosed.
	However, regarding Claim  7 the prior arts disclosed above do not teach or fairly suggest alone or in combination “when a detection delay time is defined as a time during which an electric signal flowing to the alternating-current electric motor passes through the current sensor and a reception circuit of the control device and is recognized as a value usable for the control computation, and when an element action delay time is defined as an average delay time of ON action and OFF action with respect to a gate signal commanded to the element, acquire the current value detected -3-Application No. 16/502,524 by the current sensor at a timing delayed by an added delay time obtained by adding the element action delay time to the detection delay time from a timing of a peak or valley of the carrier”.
Response to Arguments
10.	Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.
In response to applicant’s argument regarding claim 1, that references fail to disclose “a processor programmed to...when a detection delay time is defined as a time during which a current signal flowing to the alternating- current electric motor passes through the current sensor and a reception circuit  the examiner respectfully disagrees.
The examiner believes that both prior arts shows a delay on the current signal … at a timing delayed by the detection delay time from a timing of a peak or valley of the carrier. For example, Sakai discloses to permit a more accurate determination of the source current value I.sub.qL dependent on the load when Id which is a component is delayed, i.e. from the q axis is given by the d axis, the d-axis component Id and q-axis component Iq of the primary current I.sub.R can be detected from currents i.sub.R, i.sub.S of the R and S phases in the input side of the converter 3. As disclosed on pars. 2, 38-41, 56, i.e. delay time Δt the timing of current detection to minimize the error between the current command value and the measured current value. , The motor torque accuracy is improved. 
Moreover, Imada discloses, in pars. 21, 35  that for example,   The current detection trigger signal and the current control trigger signal are output at intervals of 1/2 cycle of the PWM carrier signal (see FIG. 6). Further, the current control trigger signal is output from the output of the current detection trigger signal after a period required for the current detection process.  As a result, the delay time from the current detection process to the current control process can be shortened, and the responsiveness can be improved).
The examiner in view of the change in scope has introduced also a new prior art, TSUTSUMI which is believe to shows and clearly discloses an average of the current value in a carrier half cycle as a period between a peak and a valley of the carrier, or acquires a current value regarded as an average of the current value at an acquirable timing and also discloses when a detection delay time is defined as a time during which a current signal flowing to the alternating-current electric motor passes through the current sensor and a reception circuit of the control device and is recognized as a value usable for the control 
Finally, the examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
The Examiner still considers the prior-art of record and new prior art, each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by the arts as pointed out in the previous actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837